Citation Nr: 1533865	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-00 0336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for hypertension.

2.  Entitlement to an extra-schedular rating for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to October 1992.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs Regional Office in Houston, Texas, which confirmed and continued the 10 percent disability rating assigned to the Veteran's service-connected hypertension.

In March 2015, the Board remanded the appeal for further development.  

The issue of entitlement to an extra-schedular rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran does not have diastolic pressure predominately 110 or more, or systolic pressure predominately 200 or more.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the AOJ sent the Veteran a letter in July 2008 that satisfied the VCAA notice requirement for his increased rating claim.

VA has also satisfied its duty to assist.  The AOJ obtained the Veteran's VA, service, and private treatment records.  The AOJ also completed the additional development requested by the Board's March 2015 remand with respect to the Veteran's increased rating claim and scheduled an additional VA examination in May 2015 to determine whether he experienced syncopal episodes as secondary to his service-connected hypertension, and if so, the effect on his employment.  The May 2015 VA examiner provided the requested information, and the AOJ issued a supplemental statement of the case after the examination was completed.  Thus, there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's remand was to afford the Veteran an examination and opinion as to whether syncopal episodes were related to hypertension and, if so, how they impacted his work.  The Veteran was afforded such an examination and the examiner provided the required opinions.  These are discussed more fully in the REMAND below.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's March 2015 remand directives, and all additional development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



Entitlement to an Increased Rating for Hypertension on a Schedular Basis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Hypertension is rated under the rating schedule for the cardiovascular system, section 4.104, diagnostic code (DC) 7101.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

The Veteran has been awarded 10 percent disability for hypertension since September 1996.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c).  The Veteran filed a claim for an increased rating for hypertension in June 2008.

The record includes several blood pressure readings during the appeal period.  However, none of these readings support a higher rating for hypertension.  The highest diastolic reading of 100 was taken in VA examinations in September 2008 and February 2013.  There is evidence of higher systolic and diastolic readings during a hospitalization at a private facility in July 2007, but all of the systolic readings were well below 200 with the highest being 168.  The Veteran had a number of diastolic readings above 110 with the highest being 118.  These; however were interspersed with some normal diastolic readings and others closer to 100 than 110.  These readings were not predominantly 110.  

For the period beginning one year before what has been recognized as the current claim for increase, no reading have met or approximated the criteria for a rating in excess of 10 percent.  The highest systolic reading of 160 was taken during the September 2008 examination.  The Veteran's systolic blood pressure has not been measured above 160 during VA or private treatment at any point during the appeal period.  Because the Veteran's diastolic pressure was never over 100 and his systolic pressure was never over 160; he has not met or approximated the criteria for a schedular rating in excess of 10 percent at any time during the appeal.  See 38 C.F.R. § 4.104, DC 7101.  As noted in the introduction, consideration of a potential extra-schedular rating will be addressed in the remand section below.  

The Board has also considered total disability based on individual unemployability (TDIU), as a claim for increased compensation can encompasses a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, the Veteran has not met the schedular percentage requirements for TDIU at any point during the appeal period, and the evidence indicates he has been gainful employed for the entire period.  See 38 C.F.R. § 4.16(a).  Therefore, consideration of TDIU is not warranted.  



ORDER

Entitlement to a schedular rating in excess of 10 percent for hypertension is denied.  



REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

Here, the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected hypertension.  A May 2015 examiner determined the Veteran experiences syncopal episodes as secondary to hypertension.  The Veteran's medication regime also results in periods of frequent urination.  These symptoms are not contemplated by the diagnostic criteria for hypertension.  See 38 C.F.R. § 4.104, DC 7101.

There is also evidence of marked interference with employment.  The Veteran is employed as a truck driver.   He claims he routinely has to pull over due syncopal episodes and frequent urination.  A past syncopal episode also caused the Veteran to crash his work truck into two parked cars.  This accident resulted in a period of hospitalization.  While the May 2015 examiner determined the Veteran's syncopal episodes are less frequent within the past two years and should not affect his ability to resume employment, they, along with periods of frequent urination, interfere with his job performance.  Thus, referral for extra-schedular consideration is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the Director of Compensation and Pension Service or Under Secretary for Benefits for consideration of whether the additional symptomatology resulting from his service-connected hypertension warrants an extra-schedular rating 38 C.F.R. § 3.321(b).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


